Citation Nr: 0304124	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  95-32 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of shell fragment wounds to right 
posterior and anterior thigh (MG XVII), presently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals of shell fragment wounds to the left 
buttock (MG XIV), presently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for service-
connected residuals of a shell fragment wound of the head, 
currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for residuals of lumbar 
strain.

5.  Entitlement to service connection for edema of the lower 
extremities.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from December 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The record contains pertinent evidence of record received 
after the September 1995 statement of the case and before the 
appeal was certified to the Board.  This evidence includes 
reports from VA and non-VA sources that are relevant to the 
issues on appeal.   

The RO has not provided the veteran a supplemental statement 
of the case that includes a discussion of this evidence and 
the issues on appeal as is required under 38 C.F.R. § 19.31 
(2002).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran of 
the Veterans Claims Assistance Act of 
2000 (VCAA) with respect to the issues on 
appeal.  Then, the RO should review the 
record and consider if any additional 
development is required with respect to 
the issues listed on the title page of 
this action.  

2.  The RO should then adjudicate the 
issues on appeal.  If the adjudication of 
any of these issues does not result in a 
grant of all benefits sought, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




